Broyles, C. J.
1. The evidence amply authorized the defendant’s conviction of the offense charged (making whisky).
2. The two excerpts from the charge of the court, complained of in the motion for new trial, when considered in the light of the charge as a whole and the facts of the case, show no prejudicial error, if error at all.
3. The denial of a new trial was not error.

Judgment affirmed.


MacIntyre and Gardner, JJ., concur.

M. G. Hicks, Mrs. Charles Camp, for plaintiff in error.
Henderson Lanham, solicitor-general, Chastine Parker, contra.